Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1)	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Gallo et al
2)	Claims 31-32, 34-39, 42 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gallo et al (US D561,684) in view of Japan 596 (JP 2007-331596) and Ito (US 2005/0098250).
	Gallo et al discloses a motorcycle tire [title] having a tread comprising FIRST GROOVES  in a central region and SECOND GROOVES in each shoulder region wherein each FIRST GROOVE extends according to a substantially longitudinal direction and has a substantially curvilinear course thereby forming a concavity and the SECOND GROOVES are arranged obliquely relative to the equatorial plane of the tire and comprise a set of groove pairs, at least one extension of each groove pair of the SECOND GROOVES intersects a groove of the FIRST GROOVES [FIGURES 1-4].
A portion of FIGURE 2 of Gallo et al is provided below:



    PNG
    media_image1.png
    415
    198
    media_image1.png
    Greyscale


The concavity of the FIRST GROOVES is directed toward the equatorial plane of the tire [FIGURES 1-4, especially FIGURE 2].   
	As to claims 31, 38 and 39, it would have been obvious to one of ordinary skill in the art to use Gallo et al's tread pattern in a tread of a motorcycle tire having a high curvature ratio since it is well known / conventional in the tire art, as evidenced by Japan 596, to use a tread pattern comprising grooves in a tread of a motorcycle tire having high curvature ratio to suppress slip [FIGURES 1-2, machine translation].  Thus, one of ordinary skill in the art would have found it obvious to incorporate Gallo et al's tread pattern in a tread of a motorcycle tire for the benefit of obtaining a real world practical application of the design of Gallo et al's tread pattern.       

	With respect to "associated with" (claim 31), it would have been obvious to one of ordinary skill in the art to provide the motorcycle tire having Gallo et al's tread pattern with additional SECOND GROOVES such that each groove pair of the second plurality of grooves is associated with a respective groove of the first plurality of grooves since Ito teaches providing a motorcycle tire with "first longitudinally extending grooves" 23 and "second grooves" 37, 38 such that two second grooves 37, 38 are associated with each first longitudinally extending groove 23 so that wet grip force is maintained when the motorcycle carries out high speed cornering [FIGURE 2, paragraphs 49-51, 57]. 
	Claims 32 and 34-37 fail to require tread structure not shown by Gallo et al.
	As to claim 42, note that the shoulder grooves [SECOND GROOVES] in Gallo et al's tread are illustrated as being inclined at about 23 degrees with respect to the equatorial plane and note the above suggestion from Ito to provide two SECOND GROOVES per one FIRST GROOVE (instead of one SECOND GROOVE per one FIRST GROOVE). 

toward the equatorial plane of the tire [FIGURES 1-4, especially FIGURE 2].   
Japan 596
3)	Claims 31-32, 34-39, 41-47 and 49-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Japan 596 (JP 2007-331596) in view of Ito (US 2008/0098250) and optionally in view of Shibamoto (US D604,225) and/or Watkins et al (US 6,200,401).
Japan 596 discloses a motorcycle tire with a tread having auxiliary grooves 11a, 11b alternately arranged at opposite sides of an EP of the tire wherein the auxiliary grooves 11a, 11b (FIRST PLURALITY OF GROOVES) extend according to a substantially longitudinal direction (angle [Symbol font/0x67] is a relatively small acute angle with respect to the circumferential direction) and have a substantially curvilinear course thereby forming a concavity.  The auxiliary grooves 11a, 11b (FIRST GROOVES) are alternately arranged and are separate from each other.  Furthermore, Japan 596 discloses the central portion of the tread placed astride the EP as being free of grooves over a width W.  In each shoulder region, the tread comprises shoulder grooves 10a, 10b (SECOND GROOVES) arranged obliquely at an angle β and having a substantially curvilinear course thereby forming a concavity.  The motorcycle tire has a high curvature ratio [FIGURE 1].   The tire has excellent dry and wet performance, improved slip resistance and high speed durability.  See FIGURE 2 and machine translation.  FIGURE 2 of Japan 596 is reproduced below:

    PNG
    media_image2.png
    869
    716
    media_image2.png
    Greyscale

With respect to the concavity, the concavity of the auxiliary grooves 11a, 11b (FIRST GROOVES) is directed opposite to the equatorial plane of the tire [FIGURE 2].
	As to claims 31 and 32, it would have been obvious to one of ordinary skill in the art to provide Japan 596's motorcycle tire such that the SECOND GROOVES comprise a set of groove pairs, wherein at least one extension of each groove pair of the SECOND GROOVES intersects a groove of the FIRST GROOVES [claim 31], at least one extension of each groove pair of the SECOND GROOVES intersects a groove of the FIRST GROOVES at a portion spaced from the ends of the FIRST GROOVES [claim 32] since (1) Japan 596 teaches providing the motorcycle tire with SECOND angle beta as being a parameter for the shoulder grooves 10a, 10b (SECOND GROOVES) [see illustration of angle beta in FIGURE 2], it would have been obvious to incline the shoulder grooves 10a, 10b (SECOND GROOVES) such that an extension thereof intersects an auxiliary groove 11a, 11b (FIRST GROOVE) as claimed.  Optionally, note Shibamoto's suggestion to arrange shoulder grooves (SECOND GROOVES) and curvilinear longitudinal grooves (FIRST GROOVES) such that an extension of a SECOND GROOVE intersects a FIRST GROOVE  [FIGURE 4] and/or Watkins et al's suggestion to incline grooves in a shoulder region of a motorcycle tire tread at a small angle with respect to the axial direction to reduce wear.
	With respect to "associated with" (claim 31), it would have been obvious to one of ordinary skill in the art to provide Japan 596's motorcycle with additional SECOND two second grooves 37, 38 are associated with each first longitudinally extending groove 23 so that wet grip force is maintained when the motorcycle carries out high speed cornering [FIGURE 2, paragraphs 49-51, 57]. 
	As to claim 34, note Japan 596's disclosure to provide auxiliary grooves 11a, 11b (FIRST GROOVES) and shoulder grooves 10a, 10b (SECOND GROOVES) on both sides of the equatorial plane and Ito's suggestion to provide two SECOND GROOVES per one FIRST GROOVE (instead of one SECOND GROOVE per one FIRST GROOVE). 
	As to claims 35 and 36, it would have been obvious to one of ordinary skill in the art to arrange the auxiliary grooves 11a, 11b (FIRST GROOVES) and the SECOND GROOVES as claimed in view of (1) Japan 596's disclosure to circumferentially shift the auxiliary grooves 11a, 11b (FIRST GROOVES) on one side of the equatorial plane relative to the shoulder grooves 10a, 10b (SECOND GROOVES) on the other side of the equatorial plane [FIGURE 2] and (2) Ito's suggestion to provide two SECOND GROOVES per one FIRST GROOVE (instead of one SECOND GROOVE per one FIRST GROOVE). 
	As to claim 37, Japan 596’s tread inherently has a ”central portion" extending transversally over at most 40% of an axial length of the tread.  It is noted that claim 37 fails to require the FIRST GROOVES to be located only in the central portion. 

	As to claims 41 and 42, it would have been obvious to one of ordinary skill in the art to incline the SECOND GROOVES as claimed since (1) Japan 596 shows inclining the shoulder grooves 10a, 10b [SECOND GROOVES] at angle β with respect to the circumferential direction; FIGURE 2 illustrating shoulder groove 10b [SECOND GROOVE] being inclined at angle β of about 40 degrees with respect to the circumferential direction, (2) Ito suggests providing two SECOND GROOVES per one FIRST GROOVE (instead of one SECOND GROOVE per one FIRST GROOVE) and optionally (2) Watkins et al's suggestion to incline grooves in a shoulder region of a motorcycle tire tread at a small angle with respect to the axial direction to reduce wear.
	As to claim 43, note that Japan 596 shows that the shoulder grooves (SECOND GROOVES) have a substantially curvilinear course thereby forming a concavity [FIGURE 2] and that Ito suggests providing two SECOND GROOVES per one FIRST GROOVE (instead of one SECOND GROOVE per one FIRST GROOVE).
	With respect to curvature of the auxiliary grooves 11a 11b [FIRST GROOVES] and the shoulder grooves 10a, 10b [SECOND GROOVES], attention is directed to the following side by side comparison of auxiliary groove 11b [FIRST GROOVE] and shoulder groove 10b [SECOND GROOVE]:

    PNG
    media_image3.png
    271
    537
    media_image3.png
    Greyscale

ILLUSTRATION #1 
The ILLUSTRATION #1 was created by the examiner by enlarging groove 11b on the right side of FIGURE 2, enlarging shoulder groove 10b on the lower right side of FIGURE 2 and arranging these enlargements side by side.  The markings 11b and 10b were added by the examiner to facilitate identification of the grooves.  As can be seen from ILLUSTRATION #1, the curvature of the axially outside edge of shoulder oblique groove 10b [SECOND GROOVE] is similar to the curvature of the axially inside edge of auxiliary groove 11b [FIRST GROOVE].
	As to claims 44 and 45, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the auxiliary grooves 11a, 11b [FIRST GROOVES] and the SECOND GROOVES in the tread of Japan 596's motorcycle tire such that the auxiliary grooves 11a, 11b (FIRST GROOVES) and the SECOND GROOVES are “substantially formed by arcs of a circle having substantially a same bending radius” both in grooves of the auxiliary grooves 11a, 11b (FIRST GROOVES) and grooves of the shoulder grooves 10a, 10b (SECOND GROOVES) [claim 44], the bending radius is between 90 mm and 250 mm [claim 45] since (1) Japan 596 teaches providing the grooves in the tread of the motorcycle tire (size 190/50ZR17, tread width = 190 mm) comprising a central portion having a width of 5-30 mm such that a smooth 
	As to claims 46 and 47, Japan 596 shows that the concavity of the shoulder grooves 10a, 10b (SECOND GROOVES) should be directed toward a rolling direction wherein this rolling direction is either a preferred rolling direction or opposite a preferred rolling direction depending on the directed mounting of the tire on the motorcycle.
	As to claim 49, the concavity of the auxiliary grooves 11a, 11b (FIRST GROOVES) is directed opposite to the equatorial plane of the tire [FIGURE 2].
	As to claims 50 and 51, it would have been obvious to one of ordinary skill in the art to divide the SECIOND GROOVES in Japan 596's motorcycle tire tread such that the resulting motorcycle tread has "SECOND GROOVES" and "CUTS" as claimed in view of Watkins et al's teaching that a groove in a motorcycle tire tread may either be continuous or discontinuous [FIGURES 1, 4-5, col. 3 lines 24-30].  
	As to claims 52 and 53, it would have been obvious to one of ordinary skill in the art to provide Japan 596's motorcycle tread with THIRD GROOVES as claimed in view of Shibamoto's suggestion to provide each shoulder region of a motorcycle tread with alternating long shoulder grooves [SECOND GROOVES] and short shoulder grooves [THIRD GROOVES]; improved wet grip being the expected benefit for increasing the number of shoulder grooves.
Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Japan 596 (JP 2007-331596) in view of Ito (US 2008/0098250) and optionally in view of Shibamoto (US D604,225) and/or Watkins et al (US 6,200,401) as applied above and further in view of Japan 307 (JP 63-315307).
	As to claim 33, it would have been obvious to one of ordinary skill in the art to provide the auxiliary grooves such that the auxiliary grooves 11a 11b (FIRST GROOVES) extend longitudinally over at least 5% of a maximum longitudinal length of the tread since (1) Japan 596 teaches arranging the "longitudinally extending" auxiliary grooves 11a, 11b (FIRST GROOVES) according to a repeating pitch [FIGURE 2] and (2) Japan 307 suggest using a pitch of 5 to 20% of the peripheral length of the tread for grooves in the motorcycle tire [abstract]. 
5)	Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Japan 596 (JP 2007-331596) in view of Ito (US 2008/0098250) and optionally in view of Shibamoto (US D604,225) and/or Watkins et al (US 6,200,401) as applied above and further in view of Japan 719 (JP 2001-030719).
	As to claim 40, it would have been obvious to one of ordinary skill in the art to provide the tread of Japan 596’s motorcycle tire with a void to rubber ratio of 10-25% in view of Japan 719's teaching to provide motorcycle tire comprising inclined grooves such that the tread has a negative ratio of 10-25% so that the motorcycle tire has desired drainage and abrasion resistance [machine translation].  
6)	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7)	Claims 31-48 and 52-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,738,119 in view of Ito (US 2005/0098250) and optionally in view of Shibamoto (US D604,225).
	Although the claims at issue are not identical, they are not patentably distinct from each other because claim 31 of this application fails to exclude the limitation in claim 1 of US 9,738,119 of each groove of said first plurality of grooves has a substantially curvilinear course thereby forming a concavity directed toward the equatorial plane of said tyre and the limitation in claim 1 of US Patent 9,738,119 of the grooves of said first plurality of grooves and the grooves of said second plurality of grooves are substantially formed by arcs of a circle, said arcs of a circle having 
	With respect to "associated with" (claim 31), it would have been obvious to one of ordinary skill in the art to provide the motorcycle tire of claim 1 of US Patent 9,738,119 with additional SECOND GROOVES such that each groove pair of the second plurality of grooves is associated with a respective groove of the first plurality of grooves since Ito teaches providing a motorcycle tire with "first longitudinally extending grooves" 23 and "second grooves" 37, 38 such that two second grooves 37, 38 are associated with each first longitudinally extending groove 23 so that wet grip force is maintained when the motorcycle carries out high speed cornering [FIGURE 2, paragraphs 49-51, 57]. 
	As to claims 31 and 32 of this application, see claim 12 of US 9,738,119 or Shibamoto suggestion to arrange shoulder grooves (SECOND GROOVES) and curvilinear longitudinal grooves (FIRST GROOVES) such that an extension of a SECOND GROOVE intersects a FIRST GROOVE [FIGURE 4]; Shibamoto rendering the limitation of the extension intersecting obvious.
	As to claims 33-42 of this application, see claims 3-11 of US Patent 9,738,119.
	As to claims 43 and 44 of this application, see the limitation in claim 1 of US Patent 9,738,119 of the grooves of said first plurality of grooves and the grooves of said second plurality of grooves are substantially formed by arcs of a circle, said arcs of a circle having substantially a same bending radius both in the grooves of the first and in the grooves of the second plurality of grooves.
	As to claims 45-47 of this application, see claims 13-15 of US Patent 9,738,119.
toward the equatorial plane of said tyre.
	As to claims 52 and 53 of this application, it would have been obvious to one of ordinary skill in the art to provide the motorcycle tire of claim 1 of US 9,738,119 with THIRD GROOVES as claimed in view of Shibamoto's suggestion to provide each shoulder region of a motorcycle tread with alternating long shoulder grooves [SECOND GROOVES] and short shoulder grooves [THIRD GROOVES].
8)	Claims 50 and 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,738,119 in view of Ito (US 2005/0098250)  and optionally in view of Shibamoto (US D604,225) as applied above and further in view of Watkins et al (US 6,200,401).
	As to claims 50 and 51 of this application, it would have been obvious to one of ordinary skill in the art to provide the motorcycle tire of claim 1 of US 9,738,119 such that the resulting motorcycle tread has "SECOND GROOVES" and "CUTS" as claimed in view of Watkins et al's teaching that a groove in a motorcycle tire tread may either be continuous or discontinuous [FIGURES 1, 4-5, col. 3 lines 24-30].  
Remarks
9)	Applicant’s arguments with respect to claims 31-53 have been considered but are moot in view of the new ground of rejection and the reasons presented therein.
	In view of the amendment filed 2-12-21 of claim 31 in this application 15/656,451 and the amendment filed 3-1-21 of claim 31 in 15/656,625, the nonstatutory double patenting rejection over 15/656,625 has been withdrawn.

Claims 54-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
10)	No claim is allowed.
11)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
May 22, 2021